Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 7, 8, 9, 13, 16, 18, 20, and 21 have been amended.
Claims 6, 11, 12, and 15 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth (WO 2015/023443 A1) in view of Liu et al. (US PGPub 2015/0099494 A1).
In regards to claim 1, Huenerfauth discloses a method for initiating customer service via a laboratory instrument, the method comprising: 
receiving notification of a user request for service via the laboratory instrument (¶ 22, 24, 31 wherein a notification of a user request is received via a laboratory instrument that is in communication with a mobile device that transmits the request to the troubleshooting service (as defined by ¶ 15 of the applicant’s specification, the device that is having issues and is in communication with a portable device comprises the laboratory instrument as the portable device is an extension of the device that is having issues)); 
in response to receiving the notification, generating, by a processor within the laboratory instrument, service request payload data comprising event codes corresponding to laboratory instrument configuration and status (¶ 27 wherein, in response to receiving a notification, the laboratory instrument provides payload data that comprises event codes that correspond to the instruments configuration and status); 
encrypting the service request payload data at an interface to the laboratory instrument (¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information)); 
transmitting the service request payload data from the laboratory instrument to a […] remote service (¶ 27 wherein the payload data is transmitted to a troubleshooting service); 
decrypting the service request payload data at the […] remote service (¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); and
 receiving communications, by the laboratory instrument processor from the […] remote service, regarding a [an issue] associated with the service request payload data (¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue);
In regards to:
generating, by the laboratory instrument processor, instrument data files associated with the [issue]; 
transmitting the instrument data files to a data remote service for storage, the instrument data files identifiable within the data remote service by the respective [issue]  
(¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution);
In regards to:
transmitting the [issue] to a remote representative; 
assembling a service reply message, by the remote representative, based upon the instrument data files associated with the [issue] in the data remote service; 
transmitting the service reply message to the laboratory instrument processor 
(¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Huenerfauth provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request); and 
wherein the service reply message comprises instructions to modify software executable by the laboratory instrument processor (¶ 27, 38, 48, 50 wherein the resolution can include, at least, transmitting information to the instrument to modify its data, e.g., updating old tutorials with new tutorials, providing new content, providing a toolkit or toolkit upgrade.  As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks received on 1/25/2021 are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument.).
Huenerfauth discloses a system and method for providing customer assistance to operators of laboratory instruments.  Although Huenerfauth teaches that the system is designed to handle a plurality of requests for each respective instrument, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art of customer service systems to utilize a ticketing system.
To be more specific, Huenerfauth fails to explicitly disclose:
transmitting the service request payload data from the laboratory instrument to a ticketing interface remote service; 
decrypting the service request payload data at the ticketing interface remote service; 
 receiving communications, by the laboratory instrument processor from the ticketing interface remote service, regarding a ticket identifier associated with the service request payload data;
generating, by the laboratory instrument processor, instrument data files associated with the ticket identifier; 
transmitting the instrument data files to a data remote service for storage, the instrument data files identifiable within the data remote service by the respective ticket identifier;
transmitting the ticket identifier to a remote representative; 
assembling a service reply message, by the remote representative, based upon the instrument data files associated with the ticket identifier in the data remote service.
However, Liu, which is also directed towards providing customer service concerning an issue that a user is having, teaches that it is old and well-known in the art of remote troubleshooting and customer service to utilize a ticketing system and ticket identifiers in order to track and manage requests (¶ 10, 22, 23, 25).  Additionally, Liu teaches that the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference concerning the issue/request (¶ 25, 45, 46, 47).  Similar to Huenerfauth, Liu provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request.  One of ordinary skill in the art would have found it obvious to combine these well-known features as this would result in a more robust customer service support system while also providing a more efficient means of managing help requests.  One of ordinary skill in the art would have found it obvious that by incorporating a ticketing system, such as the one taught by Liu, one would have a system and method that can keep requests organized that would result in better management and tracking of requests.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the remote customer service system and method for troubleshooting devices of Huenerfauth with the ability to include a ticketing system, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 2, the combination of Huenerfauth and Liu discloses the method of claim 1, wherein the service request payload data further includes at least one of: 
a location of the laboratory instrument; 
software version information of software running on the laboratory instrument; 
data associated with a patient sample under test within the laboratory instrument; and 
identity of the user requesting service 
(Huenerfauth – ¶ 50, 59 wherein information provided to the troubleshooter includes environment information; ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data/recorded diagnostic sessions are stored over time and can be retrieved so that errors can be tracked to determine if maintenance is needed; Liu – Fig. 3; ¶ 24, 36 wherein location information is provided; ¶ 33, 63 wherein user accounts are managed by the system, i.e. the identity of the requesting user is known; ¶ 85 wherein device configuration information is provided).  
In regards to claim 3, the combination of Huenerfauth and Liu discloses the method of claim 1, further comprising accessing software data files associated with the laboratory instrument to determine the service request payload data (Huenerfauth – ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data can be retrieved; ¶ 26, 38, 57 wherein information of the instrument can be retrieved to determine if an update is needed, e.g., updated to include a mobile toolkit and tutorials).  
In regards to claim 4, the combination of Huenerfauth and Liu discloses the method of claim 1, wherein generating the service request payload data comprises automatically filling out data fields in a service ticket request message corresponding to the service request payload data (First, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
With that said, Liu – Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47 wherein the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference).  
In regards to claim 5, the combination of Huenerfauth and Liu discloses the method of claim 1, further comprising generating, by the ticketing interface remote service, the ticket identifier upon transmission of the user request for service and the encrypted service request payload data to the ticketing interface remote service and storing the decrypted service request payload data in association with the ticket identifier (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information; Liu – ¶ 25, 45, 46, 47 wherein the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference).  
In regards to claim 7, the combination of Huenerfauth and Liu discloses the method of claim 1, wherein the instrument data files comprise at least one of: log files, event characterizing data, display screen capture information, database backup files, diagnostic data, and laboratory instrument maintenance records (wherein the data provided can include log files (¶ 28, 54, 57); event information (¶ 41); two-way drawing (screen capture information) (¶ 33, 35); diagnostic information (¶ 27) ; and maintenance information (¶ 57)).  
In regards to claim 8, the combination of Huenerfauth and Liu discloses the method of claim 1, wherein the step of generating instrument data files further comprises enabling a user requesting service to select laboratory instrument data files to be included in the instrument data files to be transmitted to the data remote service (¶ 29, 33, 35, 40, 83 wherein the files can include images provided by the user to have transmitted to the troubleshooter for the troubleshooter to review and assist with diagnosing the issue).  
In regards to claim 9, the combination of Huenerfauth and Liu discloses the method of claim 1, further comprising: transmitting the ticket identifier to a service representative; and initiating communications between the service representative and the user requesting service using the ticket identifier and a collaboration remote service (Liu – Fig. 4, 5; ¶ 10, 23 wherein the request and ticket are submitted to the troubleshooting system; Huenerfauth – ¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative).  
In regards to claim 10, the combination of Huenerfauth and Liu discloses the method of claim 9, wherein the step of initiating communications further comprises accessing, by the service representative, the service request payload data associated with the ticket identifier in the ticketing interface remote service and the instrument data files associated with the ticket identifier in the data remote service (Liu – Fig. 4, 5; ¶ 10, 23 wherein the request and ticket are submitted to the troubleshooting system; Huenerfauth – ¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Both Liu and Huenerfauth provide the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request.).  
In regards to claim 18, Huenerfauth discloses a method of securely transmitting diagnostic information characteristic of a laboratory instrument operational status to a remote service in conjunction with a user request for an interactive service session with the remote service, comprising: 
receiving notification of the user request for the interactive service session at a processor of the laboratory instrument (¶ 22, 24, 31 wherein a notification of a user request is received via a laboratory instrument that is in communication with a mobile device that transmits the request to the troubleshooting service (as defined by ¶ 15 of the applicant’s specification, the device that is having issues and is in communication with a portable device comprises the laboratory instrument as the portable device is an extension of the device that is having issues)); 
In regards to:
collating, by the processor, operational status data at the time of receipt of the user request notification into a service request payload; 
assembling a service […] request having the service request payload 
(¶ 27, 28 wherein real-time status information, e.g., diagnostic information/error codes, sensor states, and etc., is transmitted to the troubleshooter for the troubleshooter to analyze in order to assist the user and wherein the information can be parsed in order to assist with identifying a root case of the reported issue); 
encrypting the service […] request and associated service request payload (¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); 
transmitting the service […] request and associated service request payload to a […] remote service (¶ 27 wherein the payload data is transmitted to a troubleshooting service); 
receiving, at the processor from the […] remote service, [the request] (¶ 27, 28 wherein real-time status information, e.g., diagnostic information/error codes, sensor states, and etc., is transmitted to the troubleshooter for the troubleshooter to analyze in order to assist the user and wherein the information can be parsed in order to assist with identifying a root case of the reported issue); 
generating, by the processor […], instrument data files […] (¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution);
[…]; 
transmitting the generated instrument data files to a remote service for storage, the generated instrument data files identifiable within the remote service […] (¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution);
analyzing the service request payload […] remote service 
(¶ 27, 28 wherein real-time status information, e.g., diagnostic information/error codes, sensor states, and etc., is transmitted to the troubleshooter for the troubleshooter to analyze in order to assist the user and wherein the information can be parsed in order to assist with identifying a root case of the reported issue); 
[…];
initiating the interactive service session with the remote service with regard to the service request (¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue in an interactive session);
In regards to:
transmitting the [the issue] to a remote representative of the remote service; 
assembling a service reply message, by the customer service representative, based upon the instrument data files […]; and
transmitting the service reply message to the laboratory instrument processor
(¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Huenerfauth provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request),
wherein the service reply message comprises instructions to modify software executable by the laboratory instrument processor (¶ 27, 38, 48, 50 wherein the resolution can include, at least, transmitting information to the instrument to modify its data, e.g., updating old tutorials with new tutorials, providing new content, providing a toolkit or toolkit upgrade.  As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks received on 1/25/2021 are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument).
Huenerfauth discloses a system and method for providing customer assistance to operators of laboratory instruments.  Although Huenerfauth teaches that the system is designed to handle a plurality of requests for each respective instrument, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art of customer service systems to utilize a ticketing system.
To be more specific, Huenerfauth fails to explicitly disclose:
assembling a service ticket request having the service request payload; 
encrypting the service ticket request and associated service request payload; 
transmitting the service ticket request and associated service request payload to a ticketing interface remote service; 
receiving, at the processor from the ticketing interface remote service, a ticket ID associated with the service ticket request and associated service request payload; 
generating, by the processor in response to receipt of the ticket ID, instrument data files associated with the ticket ID;
receiving, at the remote service, the ticket ID; 
transmitting the generated instrument data files to a remote service for storage, the generated instrument data files identifiable within the remote service by the respective ticket ID;
analyzing the service request payload associated with the ticket ID at the ticketing interface remote service;
transmitting the ticket ID to a customer service representative of the remote service;
assembling a service reply message, by the customer service representative, based upon the instrument data files associated with the ticket ID in the remote service.
However, Liu, which is also directed towards providing customer service concerning an issue that a user is having, teaches that it is old and well-known in the art of remote troubleshooting and customer service to utilize a ticketing system and ticket identifiers in order to track and manage requests (¶ 10, 22, 23, 25).  Liu further teaches that the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference (Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47).  One of ordinary skill in the art would have found it obvious to combine these two well-known features as this would result in a more robust customer service support system while also providing a more efficient means of managing help requests.  One of ordinary skill in the art would have found it obvious that by incorporating a ticketing system, such as the one taught by Liu, one would have a system and method that can keep requests organized that would result in better management and tracking of requests.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the remote customer service system and method for troubleshooting devices of Huenerfauth with the ability to include a ticketing system, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 19, the combination of Huenerfauth and Liu discloses the method of claim 18, wherein collating operational status data comprises collating at least one of: 
a location of the laboratory instrument; 
software version information of software being executed by the processor; 
data associated with a patient sample under test within the laboratory instrument; and 
the identity of laboratory instrument user requesting the interactive session 
(Huenerfauth – ¶ 50, 59 wherein information provided to the troubleshooter includes environment information; ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data/recorded diagnostic sessions are stored over time and can be retrieved so that errors can be tracked to determine if maintenance is needed; Liu – Fig. 3; ¶ 24, 36 wherein location information is provided; ¶ 33, 63 wherein user accounts are managed by the system, i.e. the identity of the requesting user is known; ¶ 85 wherein device configuration information is provided).  
In regards to claim 20, the combination of Huenerfauth and Liu discloses the method of claim 18, further comprising: 
decrypting the service ticket request and associated service request payload at the ticketing interface remote service (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); 
extracting the collated operational status data from the decrypted service request payload (¶ 28 wherein the information is parsed in order to identify a root cause); 
presenting at least a portion of the extracted status data to the customer service representative of the remote service (Huenerfauth – ¶ 28 wherein the extracted information assists the representative with diagnosing and resolving the reported issue); and 
initiating the interactive service session with the laboratory instrument user requesting the interactive session and the customer service representative of the remote service (Huenerfauth – ¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue in an interactive session).  
In regards to claim 21, the combination of Huenerfauth and Liu discloses the method of claim 18,: 
wherein the instrument data files comprise at least one of: log files, event characterizing data, display screen capture information, database backup files, diagnostic data, and laboratory instrument maintenance (Huenerfauth – ¶ 27 wherein, in response to receiving a notification, the laboratory instrument provides payload data that comprises event codes that correspond to the instruments configuration and status); 
wherein the generated instrument data files are encrypted prior to being transmitted to the remote service for storage (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); Huenerfauth – ¶ 27 wherein the payload data is transmitted to a troubleshooting service; Liu – Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47 wherein the system automatically collects and creates a ticket for the reported issue in order to facilitate communication between the troubleshooting service and user); 
wherein at least a portion of the instrument data is decrypted, extracted and stored in association with the remote service (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information)); and
wherein transmitting the ticket ID to a customer service representative comprises presenting at least a portion of the stored instrument data to a customer service representative of the remote service (Huenerfauth – Huenerfauth – ¶ 28 wherein the extracted information assists the representative with diagnosing and resolving the reported issue; Huenerfauth – ¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue in an interactive session).  

_____________________________________________________________________

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth (WO 2015/023443 A1) in view of Liu et al. (US PGPub 2015/0099494 A1).
In regards to claim 13, Huenerfauth discloses a laboratory instrument comprising: 
a service request user interface (UI);   
at least one processor and associated memory including computer program code, wherein the memory and the computer program code are configured, with the at least one processor, to respond to initiation of a service request via the service request UI by generating service request payload data comprising event codes corresponding to the configuration and status of the laboratory instrument; and 
[…], in communications with the at least one processor, the memory, and an external communications network, for […] encrypting at least a portion of the service request payload data including the event codes and for transmitting the service request payload data to a […] remote service
(¶ 22, 24, 31 wherein a notification of a user request is received via a laboratory instrument that is in communication with a mobile device that transmits the request to the troubleshooting service (as defined by ¶ 15 of the applicant’s specification, the device that is having issues and is in communication with a portable device comprises the laboratory instrument as the portable device is an extension of the device that is having issues);
¶ 27 wherein, in response to receiving a notification, the laboratory instrument provides payload data that comprises event codes that correspond to the instruments configuration and status;
¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information;
¶ 27 wherein the payload data is transmitted to a troubleshooting service;
¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue),
[…],
[…] further configured for […] encrypting at least a portion of the generated instrument data and for transmitting the generated instrument to a data remote service (¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution), and
wherein the memory and the computer program code are further configured, with the at least one processor, to receive from the data remote service a service reply message in response to receipt of the generated instrument data, the service reply message comprising instructions to modify the computer program code executable by the at least one processor (¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Huenerfauth provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request;
¶ 27, 38, 48, 50 wherein the resolution can include, at least, transmitting information to the instrument to modify its data, e.g., updating old tutorials with new tutorials, providing new content, providing a toolkit or toolkit upgrade.  As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks received on 1/25/2021 are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument).
Huenerfauth discloses a system and method for providing customer assistance to operators of laboratory instruments.  Although Huenerfauth teaches that the system is designed to handle a plurality of requests for each respective instrument, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art of customer service systems to utilize a ticketing system.
To be more specific, Huenerfauth fails to explicitly disclose:
a firewall device, in communications with the at least one processor, the memory, and an external communications network, for selectively encrypting at least a portion of the service request payload data including the event codes and for transmitting the service request payload data to a ticketing interface remote service;
wherein the memory and computer program code are further configured, with the at least one processor, to receive from the ticketing interface remote service a service ticket identifier associated with the service request payload data transmitted to the ticketing interface remote service and to respond to receipt of the service ticket identifier by generating instrument data.
First, the Examiner asserts that the ticketing interface is outside the scope of the laboratory instrument and is, therefore, a component that does not describe the laboratory instrument, but merely provided to indicate that the laboratory instrument must be capable to transmitting information to some other location and, in this case, describing that the location is intended to be a ticketing interface.  However, although not required, for the purposes of compact prosecution, the Examiner has provided Liu to teach this feature of the invention.
However, Liu, which is also directed towards providing customer service concerning an issue that a user is having, teaches that it is old and well-known in the art of remote troubleshooting and customer service to utilize a ticketing system and ticket identifiers in order to track and manage requests (¶ 10, 22, 23, 25).  Liu further teaches that the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference (Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47).  One of ordinary skill in the art would have found it obvious to combine these two well-known features as this would result in a more robust customer service support system while also providing a more efficient means of managing help requests.  One of ordinary skill in the art would have found it obvious that by incorporating a ticketing system, such as the one taught by Liu, one would have a system and method that can keep requests organized that would result in better management and tracking of requests.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the remote customer service system and method for troubleshooting devices of Huenerfauth with the ability to include a ticketing system, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Huenerfauth and Liu discloses a system and method of encrypting information in a customer service environment, but fails to explicitly disclose whether firewall devices are known in the art for providing secure data transmission.
To be more specific, the combination of Huenerfauth and Liu fails to explicitly disclose:
a firewall device, in communications with the at least one processor, the memory, and an external communications network, for selectively encrypting at least a portion of the service request payload data including the event codes and for transmitting the service request payload data to a ticketing interface remote service;
wherein the firewall device is further configured for selectively encrypting at least a portion of the generated instrument data and for transmitting the generated instrument to a data remote service.
However, Kollmyer teaches that it is old and well-known in the art of network security to not only use firewalls, but to selectively encrypt portions of transmitted information as this ensures that information is properly delivered (¶ 21, 42, 46).  One of ordinary skill in the art of network security would have found it beneficial to utilize a network system that includes a firewall and the technique of selectively encrypting information as this would ensure that the system does not encrypt the portion of the data stream that firewalls require to properly deliver data to an intended recipient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the secure data transmission system and method of the combination of Huenerfauth and Liu with secure network communication system and method of Kollmyer to include a firewall device and the technique of selectively encrypting information as this would ensure that the system does not encrypt the portion of the data stream that firewalls require to properly deliver data to an intended recipient, thereby maintain secure transmission of information while simultaneously ensuring that information is properly transmitted and received.
In regards to claim 14, the combination of Huenerfauth, Liu, and Kollmyer discloses the laboratory instrument of claim 13, wherein the service request payload data further includes at least one of: a location of the laboratory instrument; software version information of software running on the laboratory instrument; data associated with a patient sample under test within the laboratory instrument; and laboratory instrument user identity (Huenerfauth – ¶ 50, 59 wherein information provided to the troubleshooter includes environment information; ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data/recorded diagnostic sessions are stored over time and can be retrieved so that errors can be tracked to determine if maintenance is needed; Liu – Fig. 3; ¶ 24, 36 wherein location information is provided; ¶ 33, 63 wherein user accounts are managed by the system, i.e. the identity of the requesting user is known; ¶ 85 wherein device configuration information is provided).  
In regards to claim 16, the combination of Huenerfauth, Liu, and Kollmyer discloses the laboratory instrument of claim 13, wherein the generated instrument data comprises at least one of: log files, event characterizing data, display screen capture information, database backup files, diagnostic data, and laboratory instrument maintenance records (wherein the data provided can include log files (¶ 28, 54, 57); event information (¶ 41); two-way drawing (screen capture information) (¶ 33, 35); diagnostic information (¶ 27) ; and maintenance information (¶ 57)).  
In regards to claim 17, the combination of Huenerfauth, Liu, and Kollmyer discloses the laboratory instrument of claim 13, further comprising a communications interface for enabling an instrument user, having initiated a service request via the service request UI, to communicate with a remote service representative, the remote service representative having electronic access at least to the service request payload data including the event codes at the ticketing interface remote service (Liu – Fig. 4, 5; ¶ 10, 23 wherein the request and ticket are submitted to the troubleshooting system; Huenerfauth – ¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Both Liu and Huenerfauth provide the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request). 
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
The applicant argues:
“Thus, Huenerfauth is distinguishable from amended claim 1 at least on two bases.  First, in Huenerfauth, updates are applied to a mobile toolkit installed in an operator's mobile device, not software executable by a laboratory instrument processor. Second, the updating in Huenerfauth is not the result of a service reply message assembled by a remote representative based upon instrument data files associated with a ticket identifier.  Rather, it is the result of data mining with respect to plural recorded interactions between equipment operators and technical support representatives (TSRs).”

However, the Examiner respectfully disagrees.  
As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  
However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/25/2021